TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00014-CR


John Kennedy Green,
aka John Kenneth Graham,

aka John Kenneth Jackson, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 64890, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
Appellant's brief was due March 10, 2010.  The brief has not been received and
appellant's appointed attorney, Michael F. White, did not respond to this Court's notice that the brief
is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent
appellant has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If necessary, the court shall appoint substitute counsel who will
effectively represent appellant in this cause.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than June 11, 2010.  Tex. R.
App. P. 38.8(b)(3).

Before Justices Patterson, Puryear and Henson
Abated
Filed:   May 14, 2010
Do Not Publish